DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 25, 2022.
In the July 25, 2022 Response, Applicants argued that “that there is no serious burden to continue examination of all of the groups. In order to establish a proper restriction, the Examiner must show that there would be a serious burden if restriction is not required. MPEP § 808.02.” See page 2. Group I, the elected invention, is drawn to a method of controlling a feed rate of at least one chemical into a body of water and is classified in C02F 1/008.  Group II, the non-elected invention, is drawn to a system for controlling a feed rate of at least one chemical into a body of water and is classified in C02F 2209/005.  Groups | and II have separate classification in the art, and further require different classification search queries and separate text search queries.  The inventions would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Thus, the restriction is maintained and deemed final. 
Drawings
The drawings are objected to because the drawings includes components that are not identified in the specification (see annotated figure below).  

    PNG
    media_image1.png
    622
    928
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea.  Claim 1 is directed to a method of controlling a feed rate of at least one chemical into a body of water, which fall into a statutory category.  However, the claims recite an abstract idea, which is a judicial exception.  
Under the broadest reasonable interpretation, claim 1 is a method of dispensing a chemical into a body of water via a pump, finding out a pump usage of a chemical, which may be the same or different from the dispensing chemical, and having an increase or decrease in a chemical amount, which may be the same or different from the dispensing chemical and/or determining chemical, wherein the increase or decrease is triggered by pump usage in relation to a set point. 
Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids, see MPEP 2106.04(a)(2)(III)(B). For example, a) dispensing is done by a pump, which may or may not need to be turned on, b) finding out a pump usage of a chemical may be done by reading a book, and c) the increase or decrease in chemical amount may never occur unless there is a triggering act.  In addition, dependent claims 12 – 17 are also precluded as these claims recite merely a mathematical concept.  See MEPE MPEP 2106.04(a)(2)(I). 
These judicial exceptions are not integrated into a practical application as established in MPEP 2106.04(d).  The elements of the claim are well-understood, routine and conventional activity in the art of water treatment.  The claims are merely adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g).  Further, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract ideas recited. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (WURC). See MPEP 2106.05(d). 
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-18 are directed to abstract ideas without sufficient integration into a practical application and without significantly more.  The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified.
Claim Suggestions
In order to maintain consistent claim language, Applicants may consider amending claim 1, line 3, from “one or more chemicals” to “at least one chemical”, as recited in line 1.  Similar amendments may be made throughout the pending claims. 
In order to maintain consistent claim language, Applicants may consider amending claim 1 as follows “the chemical feed pump usage.”  Similar amendments may be made throughout the pending claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “chemical gain.”  This term is deemed indefinite.  Applicants’ specifications states “the chemical gain refers to the amount of chemical, such as chlorine, added into the body of water 12 by the chemical feed pump 18” (see paragraph [0066]).  Claim 1 recites “increasing chemical gain of the at least one chemical in the body of water if the pump usage is greater than a first pump usage set-point, or (ii) automatically decreasing chemical gain of the at least one chemical”.  The recitation of “chemical gain” in claim 1 may be in conflict with the definition of “chemical gain” provided in the specification.  That is, “chemical gain” in the specification is the amount of chemical, whereas “chemical gain” in claim 1 is the amount of at least one chemical.  It is unclear if the chemical gain/amount of chemical in claim 1 is in reference to a chemical being dispensed to the body of water, all the chemicals being dispensed to the body of water, a portion of the chemicals being dispensed to the body of water or the amount of chemicals, including water, in the body of water, which may or may not include the formation of a new chemical component in the body of water.
Claim 1 recites “dispensing one or more chemicals into the body of water” and recites “automatically decreasing chemical gain of the at least one chemical in the body”.  In view of Applicants’ definition of chemical gain (amount of chemical), it is unclear how an amount of chemical is automatically decreased.  Further, if the dispensing chemical and the chemical gain chemical are the same chemical, it is unclear how one of ordinary skill in the art would decrease the amount of a chemical that has been dispensed into a body of water. 
Claim 1 is indefinite as being vague and abstract.  Claim 1 recites a “dispensing” step, a “determining” step and c) “automatically increasing” or “automatically decreasing” step.  However, claim 1 does recite a relationship between the (a), (b) and (c) steps of the method claim.  There is no relationship in terms of the “chemical” component and/or the “pump” component.  
The step (a) dispensing step, may be for dispensing a chemical, such as ammonia.  The step (b) determining step, may be for determining the chemical feed pump usage of a chemical, such as chloride.  Step (b) is a “determining a chemical feed pump usage” step but does not require the addition of said chemical, i.e. chloride, into the body of water.  
The step (a) dispensing step, may be for dispensing a chemical, such as ammonia, while step (c) automatically increasing/decreasing step, may be increasing/decreasing the chemical gain of a different chemical, such as potassium hypochlorite.
There is no relationship recited between “determining a chemical feed pump usage”, as recited in step (b), and the usages of the “chemical feed pumping device” of step (a).  Therefore, step (a) dispensing step has no relationship to step (b) determining step in terms of the “pump” component of the method.
Step (c) automatically increasing/decreasing step does not require a change in a chemical feed pump usage, a limitation of step (b) determining step.  In step (c), the automatically increasing/decreasing limitation is based upon the pump usage limitation in relation to the first/second pump usage set point, i.e. a triggering activity.  But step (c) does not require a change in pump usage, as recited in step (b), and/or a change in chemical feed pumping device, as recited in step (a).  Hence, the chemical gain feature may be automatically increased/decreased by merely the opening or closing of a valve.  Therefore, step (c) automatically increasing/decreasing step has no relationship to step (a) dispensing step via a chemical feed pumping device and/or step (b) determining chemical feed pump usage step.
Claims 2-19 are also rejected by virtue of its dependency.
Claim 6 recites “a total amount of chemical pumped”, which is deemed indefinite.  It is unclear if the “chemical pumped” is the same chemical or a different chemical than chemical limitation of claim 1.  The claim is indefinite because “one or more chemicals”/“at least one chemical” is being dispensed into the body of water.  However, it is unclear from the claim language if the “total amount of chemical pumped” is based on one chemical being pumped or one or more chemical being pumped into the body of water.  
Claims 7 and 8 are also deemed indefinite for the same reasonings.
Claim 9 recites “an expected chemical gain in chemical concentration”, which is deemed indefinite.  As noted above, one or more chemicals are being dispensed into a body of water.  It is unclear which chemical concentration the “expected chemical gain in chemical concentration” is in reference to. 
Claims 10 and 11 are also deemed indefinite for the same reasonings
Claim 12, line 2 recites “a chemical feed rate of the at least one chemical.”  Claim 12, which dependents on claim 1 recites “a feed rate of at least one chemical.”  It is unclear if “a chemical feed rate”, as recited in claim 12, is separate and distinct from “a feed rate”, as recited in claim 1.  For the sake of compact prosecution, a “chemical feed rate” and “feed rate” are being examined as the same “rate” feature.
In claims 14-16, the definitions of the formulas recited in each claim are deemed indefinite for lack of antecedent basis, except for “DELTA_F_UP is the increase in the chemical feed rate” of claim 14, “DELTA_F_DOWN is the decrease in the chemical feed rate” of claim 15, and “the water volume of the body of water” of claim 16.
Claim 18 recites “when the chemical feed rate of the at least one chemical”, which is deemed indefinite and lacks antecedent basis for this limitation of the claim. .  Claim 18, which dependents on claim 1 recites “a feed rate of at least one chemical.”  For the sake of compact prosecution, “when the chemical feed rate of the at least one chemical” is being examined as “when the feed rate of at least one chemical.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by US PUB 2019/0375658 (hereinafter US 658) or, in the alternative, under 35 U.S.C. 103 as obvious over US PUB 2019/0375658 (hereinafter US 658) in view of US PUB 2015/0090645 (hereinafter US 645)
Regarding claim 1, US 658 discloses a water treatment system 1 comprising a disinfectant mixing unit 2 for treating water within a reservoir 3 (see US 658 abstract & paragraphs [0002], [0006] and [0023]).  “The mixing unit is operable in a number of different modes including three disinfectant ones that selectively add (a) chlorine, (b) ammonia, or ( c) a blended mixture of chlorine and ammonia forming chloramines into the water returning to the reservoir” (see US 658 paragraph [0006]; see also paragraphs [0007]-[0008] & [0023]-[0032 see also figures 1-7, 20, & 21), which is deemed a method of controlling a feed rate of at least one chemical into a body of water.
US 658 discloses adding chlorine, ammonia or a blended mixture of chloride and ammonia forming chloramines into the reservoir by a mixing unit (see US 658 paragraphs [0007]-[0008], [0023], & [0027] -[0032] see also figures 1-7, 20, & 21), which is deemed dispensing one or more chemicals into the body of water with a chemical feed pumping device. Step (a) is deemed indefinite, as stated above.  Herein, step (a) is being understood as adding a chemical via a pump device into a portion of water.  The mixing unit 2 of US 658 comprises a pump component. 
US 658 discloses that “once it is determined from the feedback that the desired amount of disinfectant or disinfectants are present in the water in the reservoir and regardless of which disinfectant mode or modes were in use, the disinfectant or disinfectants are stopped from being introduced into the water passing through the mixing unit” (see paragraph [0008]; see also paragraphs [0029]-[00301][0032], [0044]), which is deemed determining a chemical feed pump usage of at least one chemical into the body of water during a designated period of time.  Step (b) is deemed indefinite, as stated above.  Herein, step (b) is being understood as determining the operation of a pump during any length of time.
US 658 discloses that the mixing unit 2, comprising a control arrangement, is able to electronically control the flow rates, flow ratios and disinfectant mixing (see US 658 paragraph [0053]).  The operation of the addition of chlorine, ammonia or the blended mixture of chlorine and ammonia is controlled by the control arrangement of the mixing unit 2 and is done automatically using one or more analyzers in the control arrangement of the mixing unit (see US 658, paragraph [0027]; see also paragraphs [0006]-[0008], [0023], [0024], [0029]-[0032], [0035], [0036], [0042]-[0045], [0049], & [0053]) and figures 1-7, 20-27), which is deemed automatically increasing chemical gain of the at least one chemical in the body of water if the pump usage is greater than a first pump usage set-point, or (ii) automatically decreasing chemical gain of the at least one chemical in the body water if the pump usage is less than a second pump usage set-point.  Step (c) is deemed indefinite, as stated above.  Herein, step (c) is being understood as (i) automatically increasing the amount of chemical being pumped into a body of water or (ii) automatically decreasing the amount of chemical being pumped into a body of water, which would include stopping the addition of chemical to a body of water.  Herein, the mixing unit 2 will automatically add chlorine, ammonia or the blended mixture of chlorine and ammonia to the reservoir or automatically stop the addition of chlorine, ammonia or the blended mixture of chlorine and ammonia to the reservoir.  
In the alternative, if US 658  does not explicitly disclose a “determining a chemical feed pump usage of at least one chemical into the body of water during a designated period of time”, “first pump usage set-point” and/or “second pump usage set-point”, then this feature is nonetheless rendered obvious by US 645.
US 645 discloses a flow metering system for mixing two or more fluids together (see US 645 abstract). The system of US 645 monitors and controls the flow rate of the water and the volume of liquid chemical added to the water of a period of time (see US 645 paragraph [0013]).  “Based on the measured amount of chemical added to the water over a period of time, the system calculates whether or not an adjustment is required for the next addition of chemical to the water. The present invention utilizes a measuring tube that is filled with a chemical wherein a pressure sensor measures the pressure of the chemical in the measuring tube thereby allowing a control unit to calculate the total volume of chemical in the measuring tube. After chemical is input into the water from the measuring tube, the pressure sensor measures the remaining volume of chemical in the measuring tube to determine the total volume of chemical added to the water (see US 645 paragraph [0013]; see also figures 1-6).  The system of US 645 achieves an accurate and consistent mixing of the two or more fluids together (see US 645 abstract and paragraphs [0004], [0021], [0022], &  [0038]). 
US 645 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment and/or mixing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mixing unit 2 of US 658 to incorporate the fluid metering system of US 645, either in addition to or in substitution of the control valve/member 14 and/or control arrangement 4, in order to achieve an accurate and consistent mixing of the chlorine, ammonia or a blended mixture of chloride and ammonia with the water to be treated. 
Regarding claim 2, US 658 or modified US 658discloses the invention as discussed above in claim 1.  Further, US 658 or modified US 658 discloses the addition of chlorine, which is deemed the at least one chemical is chlorine.
Regarding claim 3, US 658 or modified US 658 discloses the invention as discussed above in claim 1.  US 658 or modified US 658 discloses that “selectively varying the order of operation of modes (a)-(c) as well as the hard and soft flushes or rinses, the length of time of operation of each of the modes (a)-(c) and hard and soft flushes, and the length of time between each of these operations” (see paragraph [0053]; see also paragraphs [0029]-[0032], [0042] & [0044] and figure 16; in the alternative, see US 645 paragraph [0013], [0021], [0029], [0032] & [0033] and figure 5), which is deemed the chemical feed pump usage is a percentage of time in which the chemical feed pumping device is running during the designated period of time.  Herein, US 658 or modified US 658 discloses that the addition of chlorine, ammonia or the blended mixture of chlorine and ammonia to the reservoir is determined based on the length of time the mixing unit is operating.  
Regarding claims 4 and 5, US 658 or modified US 658 discloses the invention as discussed above in claim 3.  Further, US 658 or modified US 658 discloses that the “preferred operation of the mixing unit 2 is to add disinfectants incrementally in the modes of (a)-(c) in relatively small doses or steps (e.g., 250-500 gallons of blended solution or 1-2 hours depending upon the ‘size of the reservoir 3) and not to overshoot or add too much of any one mode to the reservoir water 5 at any one time, potentially resulting in undesirable conditions in the reservoir water 5” (see US 658, paragraph [0042]; see also paragraph [0044] and figures 16 & 22-26), which is deemed the first pump usage set-point is a predetermined upper limit percentage of the designated period of time, as recited in claim 4, and which is deemed the second pump usage set-point is a predetermined lower limit percentage of the designated period of time, as recited in claim 5.  The upper limit of the operation time is any amount close to said period of operating time and the lower limit of the operation time is any amount that is less than said period of operating time.
Regarding claims 6-8, US 658 or modified US 658 discloses the invention as discussed above in claim 1.  Further, US 658 or modified US 658 discloses “a small dose (e.g., in time such as 1-2 hours or amount such as 250-500 gallons) of chlorine may be added to the reservoir water 5 with the feedback (e.g., 4 hours later) from the analyzers at 4′ monitored to determine in which section of the curves of FIG. 16 the reservoir water 5 actually is” (see US 658, paragraph [0044]) and “the pulse or insertion time, rate, and volume of each individual chemical (e.g., only chlorine in mode (a) or only ammonia in mode (b) represented as a/b in FIG. 22) and any flush or cleansing rinse mode at f in FIG. 22 between the pulses can be selected and varied as desired” (see US 658, paragraph [0054]; see also paragraphs [0029]-[0032], [0042]-[0045], [0054], [0055] and figures 16 & 22-26; in the alternative, see US 645 paragraph [0013], [0021], [0029], [0032] & [0033] and figure 5, which discloses measuring the amount of chemical to be added to water over a period of time.), which is deemed the chemical feed pump usage is determined from a total amount of chemical pumped during the designated period of time, as recited in claim 6, which is deemed the first pump usage set-point is a predetermined upper limit amount of the total chemical pumped during the designated period of time, as recited in claim 7, and which is deemed the second pump usage set-point is a predetermined lower limit amount of the total chemical pumped during the designated period of time, as recited in claim 8. 
Regarding claims 9-11, US 658 or modified US 658 discloses the invention as discussed above in claim 1.  Further, US 658 or modified US 658 discloses that the system calculates a desired residual target of disinfectant and a predetermined percentage of disinfectant to be added to the reservoir (see US 658, paragraphs [0029]-[0032], [0042]-[0045], [0054], [0055], claim 44  and Figures 16 & 22-26; in the alternative, see US 645 paragraph [0013], [0021], [0029], [0032] & [0033] and figure 5, which discloses the total volume of chemical to be added to water is determined).  The upper limit of the residual target of disinfectant and/or a predetermined percentage of disinfectant is any amount close to said target/percentage and the lower limit of the residual target of disinfectant and/or a predetermined percentage of disinfectant is any amount that is less than said target/percentage.
Regarding claim 12, US 658 or modified US 658 discloses the invention as discussed above in claim 1. Further, US 658 or modified US 658 discloses that the mixing unit 2, comprising a control arrangement, is able to electronically control the flow rates, flow ratios and disinfectant mixing (see US 658 paragraph [0053]) and “the pulse or insertion time, rate, and volume of each individual chemical (e.g., only chlorine in mode (a) or only ammonia in mode (b) represented as a/b in FIG. 22) and any flush or cleansing rinse mode at f in FIG. 22 between the pulses can be selected and varied as desired” (see US 658 paragraph [0054]; see also paragraphs [0029]-]0032] & [0042]-[0047] and figures 16 & 22-26), which is deemed the chemical gain is increased by increasing a chemical feed rate of the at least one chemical in the body of water, and wherein the chemical gain is decreased by decreasing the chemical feed rate of the at least one chemical in the body of water.  As noted above, the term “chemical gain” is deemed indefinite and the term “a chemical feed rate of the at least one chemical.”  For the sake of compact prosecution, a “chemical feed rate” and “feed rate” are being examined as the same “rate” feature and the term “chemical gain” is being understood as the amount of chemical being pumped into a body of water.  Herein, US 658 or modified US 658 discloses adjusting the flow rates, flow ratios and disinfectant mixing of chemicals into the water reservoir and discloses that operation time, rate, and volume of each chemical can be varied, i.e. increased or decreased, as desired.  Thus, US 658 or modified US 658 discloses increasing or decreasing the amount of a chemical to be added via the mixing unit to the water reservoir. Further, US 645 disclose “[B]ased on the measured amount of chemical added to the water over a period of time, the system calculates whether or not an adjustment is required for the next addition of chemical to the water” (see US 645 paragraph [0013]), which would include increase or decreasing the quantity of a chemical to be added to water to be treated via the fluid metering system of US 645. 
Regarding claim 13, US 658 or modified US 658 discloses the invention as discussed above in claim 12. Further, US 658 or modified US 658 discloses the chemical feed rate of the at least one chemical is increased by a pre-determined amount when the pump usage is greater than the first pump usage set-point, and wherein the chemical feed rate of the at least one chemical is decreased by a pre-determined amount when the pump usage is less than the second pump usage set-point (see rejections of claims 3-12 based on US 658; in the alternative US 658 in view of US 645).  
Regarding claims 14 and 15, US 658 or modified US 658 discloses the invention as discussed above in claim 12. Further, US 658 or modified US 658 discloses an amount in which the chemical feed rate of the at least one chemical is increased is determined by the following formula: FNEW = MIN(F + DELTA_F_UP, F_MAX), wherein FNEW is the new chemical feed rate, F is the current chemical feed rate, DELT A_F UP is the increase in the chemical feed rate, and F MAX is the maximum chemical feed rate, as recited in claim 14, and discloses an amount in which the chemical feed rate of the at least one chemical is decreased is determined by the following formula: FNEW = MAX(F + DELTA_F DOWN, F MIN), wherein FNEW is the new chemical feed rate, F is the current chemical feed rate, DELT A_F DOWN is the decrease in the chemical feed rate, and F MIN is the minimum chemical feed rate (see rejections 1 and 3-11).  Herein, US 658 or modified US 658 discloses adjusting the mixing unit 2 in terms of flow rates, flow ratios and disinfectant mixing (see US 658 paragraph [0053]), discloses “the pulse or insertion time, rate, and volume of each individual chemical (e.g., only chlorine in mode (a) or only ammonia in mode (b) represented as a/b in FIG. 22) and any flush or cleansing rinse mode at f in FIG. 22 between the pulses can be selected and varied as desired” (see US 658 paragraph [0054]) and discloses a fluid mixing system that adjust the addition of chemical to water to be treated (see US 645 abstract and paragraphs [0004], [0021], [0022], [0032]-[0033] & [0038]).  The systems of US 658 or modified US 658 necessarily achieves a determination of a new chemical feed rate, as recited in claims 14 and 15. 
Regarding claims 16 and 17, US 658 or modified US 658 discloses the invention as discussed above in claim 12. Further, US 658 or modified US 658 discloses the chemical feed rate is increased or decreased by an amount to provide a new chemical feed rate that is determined from the following formula: FNEW = K * V / C, in which FNEW is the new chemical feed rate, K is a desired chemical gain of the at least one chemical in the body of water, V is the water volume of the body of water, and C is the concentration of the bulk solution of chemical to the reservoir, as recited in claim 16 (see rejection of claims 1, 3-11, 14 and 15) and discloses the desired chemical gain is determined by the following formula: K = K I SP%, in which K is the desired chemical gain, K is an average chemical gain in the body of water over the designated period of time, and SP% is a desired % of pump usage over the designated period of time, as recited in claim 17 (see rejection of claims 1, 3-11, 14 and 15). The systems of US 658 or modified US 658 necessarily achieves a determination of a new chemical feed rate and a desired chemical gain. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2019/0375658 (hereinafter US 658) in view of US PUB 2015/0090645 (hereinafter US 645)as applied to claim 1 above.
Regarding claim 18, modified US 658 discloses the invention as discussed above in claim 1. Further, modified US 658 discloses a warning system for communicating the possibly of a problem to a mobile device of a user, which is deemed an operator (see US 645, paragraphs [0052]), which is deemed notifying an operator when the chemical feed rate of the at least one chemical is increased or decreased and/or when the at least one chemical should increase or decrease.
Related Prior Art
Prior art made of record and not relied upon is considered pertinent to applicants’ disclosure:
US PUB 2018/0216621 A1 discloses a pumping system for moving a fluid comprising a pump with a variable speed motor and “means for providing a target volume amount of water to be moved by the water pump, means for providing an operational time period for the pump, and means for determining a volume of water moved by the pump during the operational time period. The pumping system further includes means for altering the operational time period based upon the volume of water moved during the operational time period” (see paragraph [0008]; see also paragraphs [0009]-[0012], [0030], [0031], [0034], [0037], [0038], [0043],).  Thus, US PUB 2018/0216621 A1 discloses a pump device that can be adjusted to achieve different target volume amount of water, operational time period for the pump, and determining a volume of water moved by the pump during the operational time period, which is consistent with Applicants’ claims 3-11.  
US PUB 20180346358 A1 discloses “method of automatically controlling chloramine concentration in a body of water contained in a reservoir includes: (a) determining residual chloramine concentration in a water sample; (b) automatically engaging a supply of chlorine to add chlorine when (i) the residual chloramine concentration in the water sample is determined to be below a predetermined residual chloramine concentration set-point or (ii) below a chloramine concentration percentage of a predetermined residual chloramine concentration set-point; (c) determining residual chloramine concentration in one or more additional water samples after step (b); (d) determining the rate of change in chloramine concentration; and (e) if the rate of change in chloramine concentration is below a set rate of change in chloramine concentration (i) automatically engaging a supply of ammonia and the supply of chlorine to add both ammonia and chlorine to the body of water, or (ii) stopping the supply of chlorine after step (d)” (see abstract and paragraphs [0005]-0017], [0021]-[0026], [0031], [0063], [0064], [0068], [0070], & [0106]-[109]).  The method of US PUB 20180346358 A1 is based upon determining the concentration of chloramine, whereas Applicants’ method is based upon a pump embodiment.  It is within one of ordinary skill in the art’s capability to monitor and control the addition of a chemical based either on concentration of said chemical or the pump rate of addition of said chemical.  For the same reasons, US PUB 20160362318 A1 is also herein cited. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773